0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 03/02/2020. Claims 1-21 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 03/03/2021, and 04/21/2022, are in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-12, 17-20 and 21 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (U.S 2007/0280112) in view of Hanis et al. (U.S 2018/0189529) further in view of Reading et al. (U.S 2020/0084026).
For claim 1:  
Zheng discloses a method for decentralized risk propagation, the method comprising: receiving information regarding a classification of at least one data packet as sensitive based on a scan detecting one or more parameters associated with a sensitive data type (see Zheng, at least figures 2, 4, 5, paragraph [0020];  [0037]; [0040]; [0052]; installing a client/agent, and/or router/switch that monitors data packets and scans for classification based on the packets, when sensitive data is detected, the data routing in accordance with the policies set applicable to the classified data); 
tagging the at least one data packet with a tag in accordance with the classification, wherein the tag is indicative of a route of the at least one data packet (see Zheng, at least figures 2, 6-7; abstract; [0037]; [0038]-[0040]; [0042]; [0055]- [0056]; [0076]; sensitivity tag in a packet header associated with the information content according to the sensitivity level. Flow of the information content in the network is controlled according to the sensitivity tag); 
updating a distributed ledger system associated with the at least one data packet, wherein the distributed ledger system associated with the at least one data packet is updated to include the tag (see Zheng, at least figure 6; abstract; [0037]; [0038] - [0040]; [0042]); and auditing the at least one data packet based on the updated distributed ledger system. 
Zheng, does not explicitly disclose updating a distributed ledger system associated with the at least one data packet, include the tag. 
Hanis, from the same or similar fields of endeavor, discloses updating the asset status of the asset in the blockchain (see Hanis, at least figure 3A-3B, abstract, paragraph [0003]- [0005]; [0014]; [0025]- [0026]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Hanis. The motivation for doing this is to provide a system networks in order to protect against fraudulent absent-observation ledger updates, the two-factor identification mechanism for tag identification reduces the chances of fraud.
Zheng-Hanis, does not explicitly disclose auditing the at least one data packet based on the updated distributed ledger system.
Reading, from the same or similar fields of endeavor, discloses use an audit request and/or retrieval protocol that utilizes one or more distributed ledgers that store calibration information or related data (see Reading, at least paragraph [0024]; [0037]; [0042]; [0047]; [0057]; [0060]; [0063]-[0067]; [0071]; [0114]; [0117]-[0119]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Reading. The motivation for doing this is to provide a system networks in order to improve the technological fields of secure data storage, calibration testing, calibration traceability, and/or calibration auditing.
For claim 2:  
In addition to rejection in claim 2, Zheng-Hanis-Reading further discloses wherein the scan detecting the one or more parameters associated with the sensitive data type is performed by a proxy installed on a client device associated with the at least one data packet (see Zheng, at least paragraph [0006]; [0010]; [0012]; [0036]; [0055]; [0082]-[0085] network access control device (NACD) such as a router, switch, gateway, firewall or the like at the periphery of network will act based on the classifying L3/4 header tags to prevent egress of the document and onto the Internet).
For claims 3 and 12: 
In addition to rejection in claims 3 and 12, Zheng-Hanis-Reading further discloses wherein tagging the data packet is further based on a library that stores a plurality of parameters corresponding to the sensitive data type (see Zheng, at least paragraph [0040]; [0042]; documents in a file system, existing data in a database and [0079]; [0101]; copying to portable drives and other portable storage media).
For claims 7 and 17:  
In addition to rejection in claims 7 and 17, Zheng-Hanis-Reading further discloses wherein updating the distributed ledger system is further based on data regarding a client device associated with the at least one data packet (see Zheng, at least figure 4; a client device associated with the at least one data packet).
For claims 8 and 18:  
In addition to rejection in claims 8 and 18, Zheng-Hanis-Reading further discloses wherein updating the distributed ledger is further based on information about the route of the at least one data packet (see Zheng, at least figure 4, 5, 6; installing a client/agent, and/or router/switch that monitors data packets and scans for classification based on the packets).
For claims 9 and 19:  
In addition to rejection in claims 9 and 19, Zheng-Hanis-Reading further discloses wherein updating the distributed ledger is further based on consent information from an owner of the at least one data packet (see Reading, at least paragraph [0043]; a submitting or controlling entity (e.g., an owner) may digitally sign the related calibration data so as to make the data verifiably authentic to other entities); [0045]; [0049]; [0060]; [0065]; documents may be accessible via one or more secure ( e.g., encrypted) data stores or may be requested from their owners). The motivation for doing this is to provide a system networks in order to improve the technological fields of secure data storage, calibration testing, calibration traceability, and/or calibration auditing.
For claims 10 and 20:  
In addition to rejection in claims 10 and 20, Zheng-Hanis-Reading further discloses wherein the distributed ledger includes a plurality of blockchain records (see Reading, at least paragraph [0022]; [0023]; [0067]; [0038]; one or more distributed ledgers and associated data structures (e.g., blockchains or Merkle tree data structures) to store hash values associated with calibration information or related data, blockchain records). The motivation for doing this is to provide a system networks in order to improve the technological fields of secure data storage, calibration testing, calibration traceability, and/or calibration auditing.
For claim 11:
For claim 11, claim is directed to a system which has similar scope as claim 1. Therefore, claim 11 remains un-patentable for the same reasons.
For claim 21:  
For claim 21, claim is directed to a non-transitory computer-readable storage medium which has similar scope as claim 1. Therefore, claim 21 remains un-patentable for the same reasons.
Claims 4, 14 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (U.S 2007/0280112) in view of Hanis et al. (U.S 2018/0189529) further in view of Reading et al. (U.S 2020/0084026) further in view of Kleinman (U.S 10,523,443).
For claims 4 and 14: 
In addition to rejection in claims 4 and 14, Zheng-Hanis-Reading further disclose wherein updating the distributed ledger system is further based on a hash digest of the at least one data packet (see Reading, at least paragraph [0021]-[0022]; a distributed ledger system or a related module in accordance with some aspects described herein may generate a unique UID based on one or more factors or characteristics depending on the unit, where the UID is a hash value generated using a manufacturer name, a manufacturer code, a model number, a major revision identifier (ID), an introduction date, a personal identification number (PIN) number, a type ID, a serial number, a production date, and/or a salt value). 
However, Kleinman, from the same or similar fields of endeavor, also discloses blockchain network provides the hash digest of the new registration transaction; this registration transaction hash uniquely identifies the transaction and is stored with the physical asset's credentials in the trusted agent's PPW: the DSA-RFID tag public key (see Kleinman, at least column 12, lines 9-14, column 15).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Kleinman. The motivation for doing this is to provide a system networks may be used to identify and validate the attestation transaction for the distributed ledger.
Claims 5-6, 15 and 16 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (U.S 2007/0280112) in view of Hanis et al. (U.S 2018/0189529) further in view of Reading et al. (U.S 2020/0084026) further in view of Forehand (U.S 11,256,799).
For claims 5 and 15:  
In addition to rejection in claims 5 and 15, Zheng-Hanis-Reading further disclose wherein updating the distributed ledger system is further based on metadata regarding the at least one data packet (see Zheng, at least figure 8, paragraph [0046]; meta data for each of the files associated with documents in controlled domain are kept in ILM system and the sensitivity of the document using stored meta data associated therewith).
However, Forehand, from the same or similar fields of endeavor, also discloses the distributed ledger includes a number of blocks that include a number of validated transactions where the blocks may include other data and metadata (see Forehand, at least figure 2-3, column 3, lines 26-31).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Forehand. The motivation for doing this is to provide a system networks may be used to identify and validate the attestation transaction for the distributed ledger.
For claims 6 and 16:  
In addition to rejection in claims 6 and 16, Zheng-Hanis-Reading-Forehand, further disclose wherein the metadata includes at least one of a source of the at least one data packet, attempts to access other data, and behavioral characteristics of the at least one data packet (see Zheng, at least figure 6, paragraph [0089]; Network device protects the sensitive information in packet by handling the packet in accordance with the L3/4 tag 512. Thus, where an authorized client within the controlled network attempts to access packet, the routing transaction is approved in accordance with the L3/4 tag, also see [0083]- [0086]).
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Norton et al. (U.S 2019/0279204), discloses decentralized ledger technology and/or pegged sidechains to store hashed metadata or data contracts, smart contracts or transactions associated with the trusted physical asset wherein the step of conducting the transaction on the block chain updates the one or more items of asset ownership history information to add the new owner. Wright et al. (U.S 11,341,484), discloses detection of the transaction within a block on the block chain and perform their validation duties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
05/28/2022